 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C.KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           2:18-CV-00775-KJM-CKD
12                 Plaintiff,
13          v.                                           PARTIAL FINAL JUDGMENT OF
                                                         FORFEITURE RE REAL PROPERTY
14   REAL PROPERTY LOCATED AT 7204                       LOCATED AT 7241 VANITA WAY,
     ALPINE FROST DRIVE, SACRAMENTO,                     SACRAMENTO, CA
15   CALIFORNIA, SACRAMENTO COUNTY,
     APN: 117-1150-018-0000, INCLUDING ALL
16   APPURTENANCES AND IMPROVEMENTS
     THERETO, ET AL.,
17
                   Defendants.
18

19          Pursuant to the Stipulation for Partial Final Judgment of Forfeiture, the Court finds:

20          1.     This is a civil action in rem brought against the following five real properties:

21                 a. Real Property located at 7204 Alpine Frost Drive, Sacramento, California,
                      Sacramento County, APN: 117-1150-018-0000;
22
                   b. Real Property located at 7241 Vanita Way, Sacramento, California, Sacramento
23                    County, APN: 051-0344-010-0000, more fully described in Exhibit A;
24                 c. Real Property located at 7260 Vanita Way, Sacramento, California, Sacramento
                      County, APN: 051-0343-007-0000;
25
                   d. Real Property located at 7791 Othel Way, Sacramento, California, Sacramento
26                    County, APN: 040-0154-025-0000; and
27                 e. Real Property located at 7795 Othel Way, Sacramento, California, Sacramento
                      County, APN: 040-0154-024-0000.
28
                                                         1
                                                                                    Partial Final Judgment of Forfeiture
 1          2.     This Partial Final Judgment of Forfeiture relates only to the Real Property located at 7241

 2 Vanita Way, Sacramento, California, Sacramento County, APN: 051-0344-010-0000 (“defendant Vanita

 3 Way Property”).

 4          3.     Wen Jun Zeng is the recorded owner of the defendant Vanita Way Property.

 5          4.     On April 4, 2018, the United States filed a Verified Complaint for Forfeiture In Rem

 6 (“Complaint”) alleging that the defendant properties are subject to forfeiture to the United States based

 7 on their involvement in violations of federal drug laws pursuant to 21 U.S.C. §§ 881(a)(6) and (a)(7).

 8          5.     Beginning on April 20, 2018, for at least 30 consecutive days, the United States

 9 published Notice of the Forfeiture Action on the official internet government forfeiture site

10 www.forfeiture.gov. A Declaration of Publication was filed on May 21, 2018.

11          6.     On May 15, 2018, the defendant Vanita Way Property was posted with a copy of the

12 Complaint and Notice of Complaint.

13          7.     In addition to the public notice on the official internet government forfeiture site

14 www.forfeiture.gov, actual notice or attempted notice was given to the following individuals or entities:

15                 a.      Wen Jun Zeng
                   b.      Bill Olin 401k Profit Sharing Plan
16

17          8.     On May 25, 2018, Claimant Wen Jun Zeng filed a claim alleging an interest in the

18 defendant Vanita Way Property and an answer on June 7, 2018.

19          9.     Also on May 25, 2018, Claimant Bill Olin 401k Profit Sharing Plan filed a claim

20 alleging a lien holder interest in the defendant Vanita Way Property.

21          10.    No other parties have filed claims or answers in this matter regarding the defendant

22 Vanita Way Property, and the time in which any person or entity may file a claim and answer has

23 expired.

24          11.    On September 11, 2019, escrow closed for the defendant property at 7241 Vanita Way,

25 Sacramento, California, APN: 051-0344-010-0000, and the United States received a wire transfer in the

26 approximate amount of $142,236.02, which will be substituted in lieu of the real property. Bill Olin

27 401k Profit Sharing Plan was paid in full through escrow. [See withdrawal of Claim - Dk. 30]

28 /////
                                                         2
                                                                                    Partial Final Judgment of Forfeiture
 1           Based on the above findings, and the files and records of the Court, it is hereby ORDERED

 2 AND ADJUDGED:

 3           12.    The Court adopts the Stipulation for Partial Final Judgment of Forfeiture entered into by

 4 and between the parties to this action.

 5           13.    Judgment is hereby entered against claimants Wen Jun Zeng and Bill Olin 401k Profit

 6 Sharing Plan, and all other potential claimants who have not filed claims in this action.

 7           14.    Upon entry of the Partial Final Order of Forfeiture, $113,788.82 of the Approximately

 8 $142,236.02 in proceeds, plus any accrued interest, shall be forfeited to the United States pursuant to 21

 9 U.S.C. §§ 881(a)(6) and (a)(7), to be disposed of according to law.

10           15.    Within 60 days of the entry of this Partial Final Judgment of Forfeiture, $28,447.20 of

11 the Approximately $142,236.02 in proceeds, shall be returned to Wen Jun Zeng, through his attorney

12 Samuel D. Berns.

13           16.    The United States and its servants, agents, and employees are released from any and all

14 liability arising out of or in any way connected with the posting or sale of the defendant Vanita Way

15 Property. This is a full and final release applying to all unknown and unanticipated injuries, and/or

16 damages arising out of said posting or sale, as well as to those now known or disclosed. The parties

17 waived the provisions of California Civil Code § 1542.

18           17.    All parties are to bear their own costs and attorneys' fees in connection with the sale of

19 the defendant Vanita Way Property and the preparation of the stipulation. Except as so indicated, this

20 provision is not intended as a waiver of claimants’ right to seek fees upon resolution of the forfeiture

21 action.

22           18.    Pending the disposition of the proceeds for the defendant Vanita Way Property, the

23 Court shall maintain jurisdiction to enforce the terms of the stipulation.

24           SO ORDERED THIS 7th day of October, 2019.

25

26
                                                             UNITED STATES DISTRICT JUDGE
27

28
                                                         3
                                                                                     Partial Final Judgment of Forfeiture
                                                  EXHIBIT A
 1
                    Real Property located at 7241 Vanita Way, Sacramento, California
 2
          All that real property situated in the unincorporated area, County of Sacramento, State of
 3 California, described as:

 4          Lot 1134, as shown on the Map of "Lindale Unit No. 11" filed December 9, 1963 in Book 73 of
            Maps, Map No. 15, Sacramento County Records.
 5
            Excepting therefrom all rights in and to all minerals, oil, gas and other hydrocarbon substances
 6          within or underlying said land below a depth of 200 feet as contained in that instrument
            recorded January 16, 1964 in Book 4864, Page 761, Official Records.
 7
     APN: 051-0344-010-0000
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        4
                                                                                   Partial Final Judgment of Forfeiture
